Judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered January 17, 2006, confirming the arbitrator’s award, dated September 2, 2004, and dismissing the petition seeking the award’s vacatur, unanimously affirmed, without costs.
The court properly found that petitioners, nonparties to the arbitration between District Council 37 and the City of New York, were without standing, either under statute or common law, to seek vacatur of the award rendered as a result of that arbitration (see CPLR 7511; Matter of Buffalo Bd. of Educ. *450[AFSCME Local 264, Professional, Clerical & Tech. Empls. Assn.], 270 AD2d 814 [2000]; and see Matter of MFY Legal Servs. v Dudley, 67 NY2d 706, 708 [1986]). Petitioners’ claims of harm were too speculative to give rise to a cognizable interest, especially since there has been no suggestion that any of their members would be laid off or demoted as a result of the award (see Matter of International Assn, of Bridge, Structural & Ornamental Iron Workers, Local Union No. 6, AFL-CIO v State of New York, 280 AD2d 713 [2001]).
We have considered petitioners’ remaining contentions and find them unavailing. Concur—Mazzarelli, J.P, Saxe, Marlow, McGuire and Kavanagh, JJ.